PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/314488
Filing Date: 11/28/16
Appellant(s): Litzenberg et al.



__________________
Randolph E. Digges, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/20.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/14/19 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5-7, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al. (US2011/0133370A1) in view of Pagliarini et al. (US2013/0069285A1) in further view of Herold et al. (WO2012/092921A1).

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al. (US2011/0133370A1) in view of Pagliarini et al. (US2013/0069285A1) in further view of Herold et al. (WO2012/092921A1) and in further view of Winzinger et al. (US2011/0037187A1).

Claims 3-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable unpatentable over Engelhard et al. (US2011/0133370A1) in view of Pagliarini et al. (US2013/0069285A1) in further view of Herold et al. (WO2012/092921A1) and in further view of Hayakawa et al. (WO2013/021882A1).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al. (US2011/0133370A1) in view of Pagliarini et al. (US2013/0069285A1) in further view of Herold et al. (WO2012/092921A1) in further view of Grossmann et al. (US2004/0237466A1) and in further view of Voth et al. (US2011/0311675A1).

(2) Response to Argument
Appellant traversed the obviousness rejection of all pending claims 1, 3-7, and 12-19 currently presented in the previous final Office action dated 6/24/20. 
Regarding claim 1, Appellant raised the following issues:
Argument #1: Appellant argued that the combination of Engelhard and Pagliarini does not teach the sterilizing fluid is supplied into the preform in the blowing station from an outlet and flows continuously along a flow path that passes through or beside the stretching rod and, after exiting the preform, is drained away via an inlet, the sterilizing fluid supplied to the preform does not expand the preform to form the blow-molded container during the sterilization, and the stretched preform is subjected to the pressurized blowing fluid to expand the preform and form the blow-molded container only after the sterilization with the sterilizing fluid has been completed as required by the instant claim. 
Responding to Argument #1: In response, the Examiner submits that the combination of Engelhard/Pagliarini/Herold teaches all of the underlined limitations. In the instant case:
Engelhard teaches all of the limitations of the claimed method (see previous non-final Office action dated 6/24/20) including: 
supplying a sterilizing fluid (hydrogen peroxide gas) into a preform (10) in a blowing station (9) to perform sterilization (Examiner notes that sterilization device can be incorporated in the shaping device (8) ([0013]), wherein a part of the expansion procedure of the containers could be carried out with the sterilization gas such that said sterilization gas could be introduced into the interior of the preforms (10) through a hollow stretch rod ([0014]). Examiner further notes that said expansion procedure is conducted with compressed air ([0033]).);
subjecting the sterilized preform (10) to a pressurized blowing fluid (compressed air) (“wherein the sterilizing fluid and the pressurized blowing fluid are different fluids”) in the blowing station (9) to expand the perform and form the blow-molded container (20) ([0033]);
Examiner notes that although Engelhard is silent to a blowing nozzle, however it is submitted that said compressed air, which is used for expanding said preform (10) to form said container (20) as taught by Engelhard ([0033]), is known to be supplied by a blowing nozzle. It would have been obvious to one having ordinary skilled in the art to incorporate a blowing nozzle to Engelhard’s apparatus for the purpose of providing a means for supplying said compressed air to said preform (10) to form said 
wherein the sterilizing fluid is supplied into the preform (10) while the blow-molding machine (8) operates in a continuous manner (Examiner notes that sterilization of the preforms (10) is done continuously ([0013-0014,0018-0019]). Alternatively, it would have been obvious to perform said sterilization step continuously for the benefit of maximizing the production rate.).
wherein the sterilizing fluid (hydrogen peroxide gas) and the pressurized blowing fluid (compressed air) are different fluids.
Engelhard is silent to “stretching the heated preform in a blowing station of the
In the same field of endeavor, Pagliarini teaches a known concept of using compressed air to inject into a stretching rod (8) at the moulding 
It would have been obvious to one having ordinary skilled in the art to modify the process of Engelhard in view of the teaching of Pagliarini by conducting a pre-blowing step using said compressed air at a low pressure to stretch/lengthen said preforms (10) in conjunction with said sterilization using said hydrogen peroxide gas and thereafter performing a final/full-form blowing of said preforms (10) so as to expand it to form said containers (20) using said compressed air at a higher pressure after said sterilization has been ceased/interrupted, since such modification would involve know prior art method to yield predictable and successful result of sterilizing said preforms (10). One would have been motivated to make 
The combination of Engelhard/Pagliarini is silent to wherein the sterilizing fluid is supplied into the preform in the blowing station from an outlet and flows continuously along a flow path that passes through or 
Herold, which is in the same field of endeavor, teaches that a sterilization fluid comprising vaporized hydrogen peroxide mixed with hot air (P9) can pass through a stretching rod (11) and exit through a plurality of outflow openings (52) (“outlet”) for sterilizing at least said sterilizing rod (11) and a stretched/partially expanded preform (P10) (Examiner notes that the receptacle (51) shown in Figure 7 can be stretched/partially expanded preform (1) (P10), wherein said sterilization fluid would to some degree sterilize said preform as it exits said outflow openings (52) of said stretching rod (11) (due to the openings (52) from the stretching rod (11) being near the vicinity of the stretched/partially expanded preform and also due to the nature of vapor flow of the vaporized hydrogen peroxide which is in a gas phase) as shown in Figure 7.) and wherein said sterilization fluid is diverted out of said preform (51) to be vented through valves (vent valve (54), return valve (55)) to prevent escape of the sterilant into the environment (P10) (Figures 7 and 9).
For the known apparatus above, Herold additionally teaches: 
wherein the sterilizing fluid is supplied into the preform (51) in the blowing station (3) from an outlet (52) and flows continuously along a flow path that passes through or beside the stretching rod (11) and, after exiting the preform (51), is drained away via an inlet (P10) (Examiner 
Examiner notes that hereinafter, all the valves (53-58) and the conduit lines connected thereto as shown in Figure 7 will be referred to as “sterilization system”.  
It would have been obvious to one having ordinary skilled in the art to replace Engelhard’s hydrogen peroxide gas with Herold’s vaporized hydrogen peroxide mixed with hot air mixture because one of ordinary skilled in the art would have been able to carry out such a substitution to achieve predictable result of sterilizing said preform (10). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc.,
Additionally, it would have been obvious to one having ordinary skilled in the art to modify the process and apparatus of the combination of Engelhard/Pagliarini in view of the teaching of Herold by modifying Engelhard’s sterilizing rod to have a plurality of outflow openings and incorporating Herold’s sterilization system to be connected to Engelhard’s sterilizing rod for the purpose of providing a means for feeding said sterilization fluid into said preform (10) via said stretching rod and to vent said sterilization fluid to prevent escape of the sterilant into the environment.  	
If it is proven that the combination of Engelhard/Pagliarini does not teach a blowing nozzle, then it is submitted that Herold teaches that a blowing nozzle (connecting piston (10)) is known to be used for supplying compressed air to the preform (P6) (Figure 1). It would have been obvious to one having ordinary skilled in the art to incorporate a blowing nozzle as taught by Herold in the apparatus of the combination of Engelhard/Pagliarini for the purpose of providing a means for supplying said compressed air to said preform (10) to form said container (20). 
Argument #2 : 1) Appellant argued that because Engelhard teaches that the sterilization gas constitutes all or a part of the gas used to carry out the expansion procedure for the containers ([0014]), therefore the underlined limitations above are not taught by Engelhard. 2) Appellant argued that in Engelhard, sterilizing fluid would have to be kept in the preform to accumulate and thus build up pressure. 3) Appellant argued that if one allowed the sterilizing 
Responding to Argument #2: With respect to all of the arguments, the Examiner submit that the combination of Engelhard/Pagliarini/Herold teaches all of the underlined limitations as demonstrated above. The rejection was based on the teaching that a part of the expansion procedure of the containers could be carried out with the sterilization gas as taught by Engelhard and as pointed out by Appellant. The former embodiment, which is a different embodiment, as pointed out by Appellant was not was not part of the rejection and therefore Appellant’s second and third arguments are moot points since those arguments are based on the assumption that the sterilization gas constitutes all of the gas used to carry out the expansion procedure for the containers.     
Argument #3: 1) Appellant argued that because Pagliarini teaches that radiation is emitted through the stretching rod and into the preform both during the beginning of the expansion of the preform into the container and also after the expansion has been completed (sterilization does not occur before the preform is expanded as required by claim 1), therefore the underlined limitations above are not taught by Pagliarini. 2) Appellant argued that Pagliarini teaches application of the sterilizing radiation during expansion of the preform, which by necessity means that any inlet that could possibly allow radiation to leave the preform, would have to be closed. 3) Appellant argued that even if one would replace the radiation of Pagliarini with a sterilizing fluid, there would be no 
Responding to Argument #3: With respect to the first two arguments, the Examiner submits that the combination of Engelhard/Pagliarini/Herold 
Argument #4: 1) Appellant argued that in Figure 5, Herold teaches a sterilizer (41) that can be included in the heating section (24) of the blow-molding machine and therefore does not teach a device for sterilizing preforms that is arranged in the blowing station (25) of a blow-molding machine. 2) Appellant argued that Herold’s Figures 6-9 teach a way to sterilize a stretching rod in a special cleaning mode of the blowing station (i.e. and not during production of containers from preforms (see Appellant’s arguments on pages listed as “17” to 
Responding to Argument #4: With respect to the first argument, the Examiner submits that Herold’s Figure 5 was not used to teach the claimed invention of claim 1. Instead, it was the embodiment of Herold’s Figure 7 which teaches sterilizing fluid being supplied into the preform (51) in the blowing station (3) as demonstrated in the aforementioned rejection above. With respect to the second argument, the Examiner submits that whether or not Herold teaches the production of containers from preforms is not germane to the reason why Herold was considered as prior art. That is, for claim 1, Herold was used to teach a known concept of utilizing a sterilization fluid (vaporized hydrogen peroxide mixed with hot air) to pass through a stretching rod (11) which exit through a plurality of outflow openings (52) of the stretching rod (11) for sterilizing at least said sterilizing rod (11) and a stretched/partially expanded preform and wherein said sterilization fluid is diverted out of said preform (51) to be vented through 
Regarding claims 3-4 and 17, Appellant raised the following issues:
Argument #5: 1) Appellant argued that the Hayakawa does not teach a method wherein guiding devices are used for guiding a sterilizing fluid that is introduced into preforms in the blowing station of a blowing machine so that the sterilizing fluid sweeps an inner wall of the preform up to and including a sealing surface for a container closure (claim 3) and the sterilizing fluid is guided to also 
Responding to Argument #5: With respect to the first and third arguments, the Examiner submits that Appellant is attacking the Hayakawa reference individually when the rejection of claims 3-4 and 17 were based on the combination of Engelhard/Pagliarini/Herold/and Hayawaka. In the instant case:
The combination of Engelhard/Pagliarini/Herold teaches wherein the sterilizing fluid is guided by guiding devices (sterilizing valve (53) and conduit attached thereto leading up to the stretching rod (11) as shown in Herold’s Figure 7) at the blowing station (9) so that it sweeps an inner wall of the preform (10) up to and including inner surfaces of the upper mouth portion of said preform (10) (see Herold’s Figure 7 which shows sterilizing fluid flowing up to inner surfaces of the upper mouth portion of the preform (which is adjacent to the top rim (“sealing surface for a container closure”) of the preform) prior to being vented to valve (54,55) (P10)). 
The mentioned combination is silent to wherein the sterilizing fluid sweeps a sealing surface for a container closure (claim 3); wherein the 
In the same field of endeavor, Hayakawa teaches using a guide member (43c) for sterilizing an outer surface of the preform (1) including a male thread portion of the mouth portion (2a) ([0074]) and the top rim of the preform (1) as shown in Figure 4.
For the known process and device above, Hayakawa additionally teaches:
wherein the sterilizing fluid sweeps a sealing surface for a container closure ([0074]); 
wherein the sterilizing fluid is guided to also sweep a thread region (three protuberances where numeral 2a is pointing at as shown in Figure 4) of the preform (1) ([0074]); 
and wherein the sterilizing fluid is guided to also sweep the thread region of the preform (1) up to a support ring (guide member (43c) or protuberance underneath the mouth portion (2a) ([0074]) as shown in Figure 4).
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Engelhard/Pagliarini/Herold in view of the teaching of Hayakawa by incorporating a guide member to the apparatus of the mentioned combination for the purpose of sterilizing the outer surface of said preform (10).  
With respect to the second argument, the Examiner does not contest with Appellant argument that the apparatus of Figure 4 is not situated on a blowing mold. However, in the instant case,
the mentioned combination of Engelhard/Pagliarini/Herold already teaches supplying a sterilizing fluid (hydrogen peroxide gas) into the preform (10) via a stretching rod in the blowing station (9) (Engelhard: ([0013-0014,0033], Figure 1). 
The mentioned combination is silent to wherein the sterilizing fluid sweeps a sealing surface for a container closure (claim 3); wherein the sterilizing fluid is guided to also sweep a thread region of the preform (claim 4); and wherein the sterilizing fluid is guided to also sweep the thread region of the preform up to a support ring (claim 17). 
In the same field of endeavor, Hayakawa teaches using a guide member (43c) for sterilizing an outer surface of the preform (1) including a male thread portion of the mouth portion (2a) ([0074]) and the top rim of the preform (1) as shown in Figure 4.
For the known process and device above, Hayakawa additionally teaches:
wherein the sterilizing fluid sweeps a sealing surface for a container closure ([0074]); 
wherein the sterilizing fluid is guided to also sweep a thread region (three protuberances where numeral 2a is pointing at as shown in Figure 4) of the preform (1) ([0074]); 
and wherein the sterilizing fluid is guided to also sweep the thread region of the preform (1) up to a support ring (guide member (43c) or protuberance underneath the mouth portion (2a) ([0074]) as shown in Figure 4).
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Engelhard/Pagliarini/Herold in view of the teaching of Hayakawa by incorporating a guide member to the apparatus of the mentioned combination for the purpose of sterilizing the outer surface of said preform (10).  
Regarding claims 7 and 13, Appellant raised the following issues:
Argument #6: 1) Appellant argued that Herold does not teach “wherein the stretching rod before or during the sterilization is lowered to the bottom of the preform, and that the stretching rod forms the outlet via outlet openings for the sterilizing fluid that are formed in an end tip region of the stretching rod” (claim 7) and “wherein the outlet is arranged at least for a time in a vicinity of a bottom of the preform” (claim 13) as recited in the instant claims. 2) Appellant argued that Herold’s Figure 7 shows a stretching rod lowered into a receptacle (51), and not a preform, for cleaning of the stretching rod and not a preform. 
Responding to Argument #6: With respect to the first argument, the Examiner submit that Appellant is attacking the Engelhard reference individually when the combination of Engelhard/Pagliarini/Herold teaches all of the underlined limitations as demonstrated in the mentioned previous final Office action (see pages 3-10 in the mentioned action). With respect to the second 
Regarding claim 16, Appellant raised the following issues:
Argument #7: 1) Appellant argued that Engelhard does not teach “wherein the preform is flushed with a sterile flushing fluid between the completion of the sterilization and the blow-molding of the preform to form the container” as recited in the instant claim. 2) Appellant argued that the rejection of claim 16 as indicated in the mentioned final Office action (see pages 10-11 of the action) is flawed when considering that paragraph [0022] of Engelhard (as cited in the rejection) teaches that sterilization of the preform is performed as the preform is being conveyed from the heating unit to the shaping unit. 3) Appellant alleged that the mentioned paragraph [0022] was relied upon for the base rejection of claim 1. 4) Appellant alleged that if Engelhard is permitted to be relied upon for its teachings of introducing a sterilizing fluid through a hollow stretching rod during expansion of a preform into a container, how can the Examiner rely on paragraph [0022] of Engelhard to also teach that the preform is flushed with a sterile flushing fluid between the completion of the sterilization and the blow-molding of the preform to form the container (as required by claim 16), which in claim 1 from which claim 16 depends, occurs only after sterilization with the sterilizing fluid, which does not expand the preform, has been completed?    
Responding to Argument #7: With respect to the first argument, the Examiner submit that Appellant is attacking the Engelhard reference individually 
Regarding claim 19, Appellant raised the following issues:
Argument #8:  1) Appellant argued that the combination of Engelhard/Pagliarini/Herold/Grossmann/Voth does not teach “wherein an evaporator for the hydrogen peroxide is arranged on the blowing wheel” as recited in the instant claim. 2) Appellant essentially argued that Grossman is not related to the molding of containers (see Appellant’s arguments on page listed as “26”). 
Responding to Argument #8: With respect to the first argument, the Examiner respectfully disagree and submit that the combination of Engelhard/Pagliarini/Herold/Grossmann/Voth teaches all of the underlined limitations as demonstrated in the aforementioned final Office (see pages 14-16 of the action). With respect to the second argument, the Examiner submit that the combination of Engelhard/Pagliarini/Herold teaches that said sterilization system (which comprised of all the valves (53-58) and the conduit lines connected thereto as shown in Herold’s Figure 7) comprises said sterilizing valve (53), 
Argument #9: 1) Appellant argued that it is not at all clear how anything disclosed in Voth could be relied upon as teaching an evaporator for the hydrogen peroxide used in the claimed method should be arranged on a blowing wheel as claimed. 2) Appellant argued that Voth teaches that the purpose of the tempering media (can be fluid that flows through channels or can be electrical resistance heaters) supplied to the mold parts is to heat them to a temperature high enough to sterilize the mold. 3) Appellant argued that Voth’s tempering fluid is not a sterilizing fluid. 4) Appellant argued that the rejection of claim 19 is incorrect for alleging that Voth teaches a sterilization device on a blow wheel of a 
Responding to Argument #9: With respect to the first argument, the Examiner submits that Appellant is attacking the Voth reference individually when the rejection of claim 19 was based on the combination of Engelhard/Pagliarini/Herold/Grossmann/Voth. In the instant case:
The combination of Engelhard/Pagliarini/Herold//Grossman teaches an evaporator upstream of (to the right of) said sterilizing valve (53) for generating said vaporized hydrogen peroxide which is mixed with said hot air (see “Responding to Argument #8” above), wherein the Examiner consider the combination of said sterilization system and said evaporator as being referred to as “overall sterilization system”.    
The combination of Engelhard/Pagliarini/Herold//Grossman is silent to said evaporator being arranged on said blowing wheel.
Voth, which is in the same filed of endeavor, teaches that it is known in the art that an overall sterilization system (at least fluid tempering media (28,30), switching valves (32) rotary medium distributor (23) supply line (24a) discharge line (24b)) can be arranged and supported on a blowing wheel of a blow mould (1) (Figures 3-4)
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Engelhard/Pagliarini/Herold/Grossman in view of the teaching of Voth by having said overall sterilization system as taught by the combination of Engelhard/Pagliarini/Herold/Grossman to be arranged on Engelhard’s blowing wheel (see Engelhard’s Figure 1) for the purpose of providing a means for supporting said overall sterilization system.         
With respect to the second, third, and fifth arguments, the Examiner submits that Voth teaches that the tempering media/medium (28,30), which are distributed to the blow molds (1) via the various components (switching valves (32) rotary medium distributor (23) supply line (24a) discharge line (24b) ([0049-0052]) as shown in Figure 3), are used for sterilizing the blow molds (1) at a sterilization temperature ([0037,0036]) in order to sterilize it (Abstract,[0009]). Because all of the mentioned components (28,30,32,23,24a,24b), which are arranged and supported on a blowing wheel of a blow mould (1), work together to provide sterilization to the blow molds (1), therefore said components are considered as a sterilization system as mentioned above. It is also noted that, in the second and fifth arguments, Appellant agrees that the tempering media/medium sterilizes the blow mould (1). Since the combination of Engelhard/Pagliarini/Herold/Grossman/Voth already teaches an overall sterilization system comprising an evaporator for generating vaporized hydrogen peroxide which is mixed with said hot air and a blowing wheel (blowing station (9), see Engelhard’s Figure 1) and because Voth teaches a known concept of 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ninh Van Le/
Patent Examiner, Art Unit 1744

Conferees:
/Anthony McFarlane/
Primary Examiner, TC 1700

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.